EXHIBIT (12) [], 2011 Eaton Vance New Jersey Limited Maturity Municipal Income Fund Eaton Vance National Limited Municipal Income Fund Two International Place Boston, Massachusetts 02110 Re: Reorganization to Combine Series of a Massachusetts Business Trust Ladies and Gentlemen: Eaton Vance Investment Trust, a Massachusetts business trust ( Trust ), on behalf of Eaton Vance New Jersey Limited Maturity Municipal Income Fund ( Acquired Fund ) and Eaton Vance National Limited Municipal Income Fund ( Acquiring Fund ), each a segregated portfolio of assets ( series ) thereof (each sometimes referred to herein as a  Fund ), has requested our opinion as to certain federal income tax consequences of Acquiring Funds proposed acquisition of Acquired Fund pursuant to an Agreement and Plan of Reorganization ( Agreement ) proposed and adopted by Trusts Board of Trustees ( Board ) at a meeting held on [], 2011. The Agreement contemplates Acquiring Funds acquisition of all of Acquired Funds assets in exchange solely for shares of beneficial interest of Acquiring Fund ( Acquiring Fund Shares ), and Acquiring Funds assumption of all of Acquired Funds liabilities, followed by Acquired Funds distribution of the Acquiring Fund Shares pro rata to the holders of shares of beneficial interest of Acquired Fund in liquidation thereof (collectively,  Reorganization ). In rendering this opinion, we have examined (1) the Agreement, (2) the Combined Proxy Statement and Prospectus dated May [ ], 2011, regarding the Reorganization that was furnished in connection with the solicitation of proxies by the Board, on Acquired Funds behalf, for use at a special meeting of Acquired Fund shareholders that was held on [], 2011, and (3) other documents we have deemed necessary or appropriate for the purposes hereof (collectively,  Documents ). We have assumed, for purposes hereof, the accuracy and completeness of the information contained in all the Documents and, with your permission, that any act or circumstance stated therein as being intended has in fact occurred. As to various matters of fact material to this opinion, we have relied, exclusively and without independent verification (with your permission), on the representations of officers of the E ATON V ANCE N
